Name: Commission Regulation (EEC) No 2432/89 of 7 August 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 89 Official Journal of the European Communities No L 230/ 13 COMMISSION REGULATION (EEC) No 2432/89 of 7 August 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1 986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 80 534 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (') OJ No L 136, 26 . 5 . 1987, p. 1 . f) OJ No L 204, 25. 7 . 1987, p. 1 . No L 230/14 Official Journal of the European Communities 8 . 8 . 89 ANNEX I 1 . Operation No ('): 367/89 2. Programme : 1989 3. Recipient : CICR, 17, avenue de la Paix, CH- 1 202 Geneva ; telex 22269 CICR-CH ; Sub-DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Avenida da Independencia 54, Restinga, Lobito, RepÃ ºblica Popolar de Angola ; tel. 24 48 4. Representative of the recipient ^); DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Travessa de Joao Seca n? 14 ; Caixa Postal 2501 , Luanda, RepÃ ºblica Popular de Angola ; tel . 9 33 82 / 9 22 25, telex 3353 CICV AN 5. Place or country of destination : Angola 6. Product to be mobilized : Maize meal 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA8) 8 . Total quantity : 2 000 tonnes (3 846 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under II.B.2 (d)) Marking on the bags : in letters at least 5 cm high : the month and the year of manufacture and 'ACÃ Ã O N? 367/89 / AO  162 / SEMOLA DE MILHO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DISTRIBUIÃ Ã O GRATUITA / LOBITO' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 9. 1989 to 15. 10 . 1989 18 . Deadline for the supply : 15. 11 . 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22. 8 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5. 9. 1989, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 9 . 1989 to 15. 10. 1989 (c) deadline for the supply : 15. 11 . 1989 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 31 . 7 . 1989 fixed by Commission Regulation (EEC) No 1932/89 (OJ No L 187, 1 . 7. 1989, p. 43) 8 . 8 . 89 Official Journal of the European Communities No L 230/ 15 ANNEX II 1 . Operation No ('): 345/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Dominica (20 tonnes), Egypt ( 110 tonnes), Chile ( 167 tonnes) 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3)(8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 297 tonnes (517 tonnes of cereals) 9 . Number of lots : one in three parts : A : 20 tonnes ; B : 110 tonnes ; C : 167 tonnes) 10 . Packaging and marking (4): Parts A, B :Q ; see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 i (a)) Marking on the bags in letters at least 5 cm high :  Parts A (20 tonnes) and B (110 tonnes): 'ACTION No 345/89 / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / EURONAID / WHEAT FLOUR'  Part C (167 tonnes): 'ACCIÃ N N ° 345/89 / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / HARINA DE TRIGO* 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 9 . 1989 to 15. 10 . 1989 18. Deadline for the supply : 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 22. 8 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5. 9 . 1989, at 12 noon (b) period for making the goods available at the port of shipment : 1 . 10 . 1989 to 31 . 10 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders^5) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 31 . 7. 1989 fixed by Commission Regulation (EEC) No 1932/89 (OJ No L: 187, 1 . 7 . 1989, p. 43) No L 230/ 16 Official Journal of the European Communities 8 . 8 . 89 ANNEX III 1 . Operation No ('): 344/89 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : El Salvador ( 144 tonnes) ; Guatemala (36 tonnes) ; Egypt (72 tonnes) ; Gambia (36 tonnes) 6. Product to be mobilized : milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods f)(8): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 288 tonnes (691 tonnes of cereals) 9 . Number of lots : one (two parts : A : 180 tonnes ; B : 108 tonnes) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high :  Part A (180 tonnes): 'ACCIÃ N N ° 344/89 / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA / EURONAID / ARROZ'  Part B (108 tonnes) f) : 'ACTION No 344/89 / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / EURONAID / RICE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 9 . 1989 to 15. 10 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22. 8 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5. 9 . 1989, at 12 noon (b) period for making the goods available at the port of shipment : 1 . 10 . 1989 to 31 . 10 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 31 . 7 . 1989 fixed by Commission Regulation (EEC) No 1932/89 (OJ No L 187, 1 . 7. 1989, p. 43) 8 . 8 . 89 ' Official Journal of the European Communities No L 230/ 17 ANNEX IV 1 . Operation No (') : 365/89 2. Programme : 1988 3 . Recipient : ICRC, 17, avenue de la Paix, CH-1211 Geneva ; telex 22269 CICR-CH 4. Representative of the recipient (2) : Delegation du CICR, reparto Belmonte KM 7, Carretera Sur, Apartado 2005, Managua, Nicaragua, tÃ ©l : 52081 /2/3/4/5, telex 2268 CICRNIC NK 5 . Place or country of destination : Nicaragua 6. Product to be mobilized : milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.10) 8 . Total quantity : 200 tonnes (480 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) ; see list published in OJ No C 216, 14. 8 . 1987, p. 3 (Under II.B.l (e)) : Marking on the bags : in letters at least 5 cm high : 'ACCIÃ N 365/89 / NI-94 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA SU DISTRIBUCIÃ N GRATUITA / CORINTO (+ manufacturing date)' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse : AlmacÃ ©n CICR Managua, Reparto Belmonte KM 7, Carretera, Sur, Apar ­ tado 2005, Managua, Nicaragua 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 9 . 1989 to 15 . 10 . 1989 18 . Deadline for the supply : 15. 11 . 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 22. 8 . 1989, at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5. 9 . 1989, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 10 . 1989 to 31 . 10 . 1989 (c) deadline for the supply : 30. 1 1 . 1 989 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 . 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 31 . 7 . 1989 fixed by Commission Regulation (EEC) No 1932/89 (OJ No L 187, 1 . 7. 1989, p. 43) No L 230/ 18 Official Journal of the European Communities 8 . 8 . 89 ANNEX V 1 . Operation Nos ('): 376, 377 and 378/89 2. Programme : 1989 3. Recipient : Arab Republic of Egypt 4. Representative of the recipient ^): Ambassade de la RÃ ©publique Arabe d'Egypte, Section commer ­ ciale, 522 avenue Louise, 1050 Bruxelles : tel . 02 647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) 8 . Total quantity : 75 000 tonnes 9. Number of lots : three (A : 25 000 tonnes ; B : 25 000 tonnes ; C : 25 000 tonnes) 10. Packaging : in bulk t 11 . Method of mobilization : the Community market 1 2. Stage of supply (') : free at port of shipment fob stowed 1 3 . Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 9 . 1989 to 15. 10. 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22. 8 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5. 9. 1989, at 12 noon (b) period for making the goods available at the port of shipment : 1 . 10 . 1989 to 31 . 10 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 31 . 7 . 1989 fixed by Commission Regulation (EEC) No 1932/89 in (OJ No L 187, 1 . 7. 1989, p. 43) 8 . 8 . 89 Official Journal of the European Communities No L 230/ 19 Notes ; (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate shall supply to the beneficiary or its representative, on delivery, the following documents : The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate and fumigation certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) Nr. 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 (s) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987 p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack provision at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. o By way of derogation from Articles 7 (3) (f) and 13 (2)-of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer.